Citation Nr: 0310564	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  He died in June 1997.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied, in part, dependency and 
indemnity compensation under the provisions of 38 U.S.C. 
§ 1318.

This case was previously before the Board in May 2002, 
wherein the Board granted service connection for 
schizoaffective disorder for accrued purposes and denied 
service connection for cause of the veteran's death.  At that 
time, there was a temporary stay on the adjudication of 
claims for benefits under 38 U.S.C. § 1318 in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  The stay 
has been lifted, and thus the claim may now be adjudicated.


FINDINGS OF FACT

1.  The veteran died in June 1997.

2.  Prior to his death, the veteran was service-connected for 
schizoaffective disorder, evaluated as 100 percent disabling 
as of December 21, 1994.




CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the August 1997 rating 
decision on appeal, the October 1997 statement of the case, 
and the August 2000 and January 2003 supplemental statements 
of the case together have adequately informed the appellant 
of the evidence needed to substantiate her claim.  
Specifically, in the August 1997 rating decision, the RO told 
the appellant that although the veteran's death may not be 
due to a service-connected disability that dependency and 
indemnity compensation may be paid as if the cause of death 
were service connected "if the cause of death was not due to 
willful misconduct and the veteran was continuously rated 
totally disabled by reason of service[-]connected 
disabilities for a period of 10 years or more immediately 
preceding death . . . ."  The Board notes that at the time 
of the the October 1997 rating decision, the veteran had not 
been service connected for any disability.  When the RO 
readjudicated the claim under 38 U.S.C.A. § 1318 in January 
2003, it addressed the fact that the veteran was service 
connected for schizoaffective disorder at the time of his 
death and why the appellant was not entitled to benefits 
under that law.  Specifically, the RO stated that while the 
veteran was rated as 100 percent disabled at the time of his 
death, he was not rated as totally disabled for the 10 years 
immediately preceding his death.  Additionally, the RO stated 
that there was no evidence of clear and unmistakable error in 
the prior rating decisions, which had denied service 
connection for a psychiatric disorder.  Based on the above 
facts, the Board finds that VA has no outstanding duty to 
inform her that any additional information or evidence is 
needed. 

VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In 
January 2003, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.159, which included the part that 
addresses that it is VA's duty to obtain relevant records in 
the custody of a federal department or agency and that as 
long as the appellant provided the authorization for private 
medical records, that VA would assist in obtaining records 
not in the custody of a federal department or agency.  The RO 
also informed the appellant that she has the ultimate 
responsibility of providing evidence to substantiate her 
claim.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the record reflects that the 
RO obtained VA treatment records, dated from December 1994 to 
the time of the veteran's death and associated them with the 
claims file.  Prior to the veteran's death, VA treatment 
records from 1971 to 1994 had been associated with the claims 
file.  The appellant has not alleged that there are any 
additional medical records related to treatment for the 
veteran that have not been associated with the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  However, the 
Board finds that such is not necessary to make a decision on 
the claim for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  The 
determination in this case rests on whether the veteran was 
rated as totally disabled because of a service-connected 
disability for 10 years immediately preceding death.  When 
the RO effectuated the Board's May 2002 grant of service 
connection for schizoaffective disorder for accrued purposes, 
it granted the earliest effective date it could, as it was 
based upon the date the veteran filed his petition to reopen 
his claim for service connection for a psychiatric disorder.  
See 38 U.S.C.A. § 5110(a) (West 2002) (effective date of 
award based on a claim reopened after final adjudication 
shall be fixed in accordance with facts found but shall not 
be earlier than date of receipt of application therefor); 
38 C.F.R. § 3.400 (2002).  An examination or an opinion will 
not assist in the decision in this case.  It must be noted 
that the appellant has not alleged that any of the prior 
decisions, which denied service connection for a psychiatric 
disorder or denied reopening the claim for service connection 
for a psychiatric disorder, contained clear and unmistakable 
error.  Based upon the above reasons, the Board finds that 
that an examination or an opinion are not necessary to 
adjudicate the claim.

For the above reasons, the Board finds that the requirements 
of the VCAA have been met by the RO.

II.  1318 claim

Dependency and indemnity compensation can be awarded based on 
a service-connected death, or as if the death were service-
connected under the provisions of 38 U.S.C.A. § 1318.  See, 
e.g., Green v. Brown, 10 Vet. App. 111, 115 (1997).  All 
section 1318 bases for an award of dependency and indemnity 
compensation are an intrinsic part of a dependency and 
indemnity compensation claim in those cases in which service 
connection for the cause of the veteran's death is denied and 
the veteran had a totally disabling service-connected 
condition at the time of death.  Timberlake v. Gober, 14 Vet. 
App. 122, 134-35 (2000).  The veteran was rated 100 percent 
disabled for schizoaffective disorder from December 1994 
until his death in June 1997.  Since the veteran in this case 
was evaluated as 100 percent disabled at the time of his 
death, VA is required to consider the appellant's claim for 
dependency and indemnity compensation under all relevant 
laws, which includes section 1318.  Id.  

The widow of a deceased veteran may be entitled to dependency 
and indemnity compensation as if the veteran's death were 
service connected where the veteran's death was not caused by 
his own willful misconduct and he was in receipt of or 
entitled to receive (or but for receipt of military retired 
or retirement pay was entitled to receive) compensation at 
the time of death for a service-connected disability that was 
either:  (1) continuously rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
or more immediately preceding death; or (2) continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active service for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318.

The Board notes that during the pendency of this appeal, 
38 C.F.R. § 3.22(a), the regulation implementing 38 U.S.C.A. 
§ 1318, was amended effective January 21, 2000.  See 65 Fed. 
Reg. 3388 (January 21, 2000).  In most situations where a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
case, however, the changes to 38 C.F.R. § 3.22(a) were 
interpretive only.  Stated differently, VA's comments merely 
explained or clarified the Department's intent in enacting 
the regulation, and the substance of the regulation remained 
the same.  

The changes made to 38 C.F.R. § 3.22 were part of an 
"interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority under 
section 1318, to award dependency and indemnity compensation 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  See 65 Fed. 
Reg. 3388-3392 (January 21, 2000).  The purpose of the 
January 2000 amendment was to make clear VA's conclusion that 
38 U.S.C.A. § 1318 authorizes payment of dependency and 
indemnity compensation only in cases where the veteran had, 
during his or her lifetime, established a right to receive 
total service-connected disability compensation from VA for 
the period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
In light of this position taken by the Secretary in the 
Supplementary Comments that accompanied the January 2000 
amendment, the Board finds that Karnas is not applicable in 
this situation, and that entitlement to section 1318 
dependency and indemnity compensation benefits cannot be 
established by way of hypothetical entitlement, no matter 
when this claim was filed.  Cf. Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (containing dicta that the revisions to 
38 C.F.R. § 3.22 which defined "entitled to receive" so as 
to exclude the "hypothetically" entitled-to-receive basis 
could not be applied if it would lead to a less advantageous 
result to the appellant).  

The prior version of § 3.22 had stated that dependency and 
indemnity compensation benefits would be provided when a 
veteran "was in receipt of or for any reason . . . was not 
in receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphasis added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2002).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to 
dependency and indemnity compensation benefits by defining 
"entitled to receive" to mean that, at the time of death, 
the veteran had a service-connected disability rated by VA as 
totally disabling, but was not actually receiving 
compensation because:  (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  
38 C.F.R. § 3.22 (2002).

The Board's interpretation is confirmed by the recent 
decision by the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) in which it stated that: 

The Department should also continue to process 
claims for survivor benefits that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable . 
. . .

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2002), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.

The veteran was rated 100 percent disabled due to 
schizoaffective disorder from December 1994 to his death in 
June 1997.  Therefore, he was not evaluated as 100 percent 
disabled during the ten years prior to his death.  The 
appellant has not argued either that the veteran was or 
should have been rated 100 percent disabled during the ten 
years prior to his death.  She has not argued that any of the 
rating decisions which denied service connection for a 
psychiatric disorder or denied reopening the claim for 
service connection for a psychiatric disorder were clearly 
and unmistakably erroneous.  The veteran, for all intents and 
purposes, was receiving 100 percent disability compensation 
at the time of his death (i.e., it was not being withheld for 
any reason).  Therefore, under the law, the appellant's claim 
must be denied.




ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1318 is denied. 



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

